Citation Nr: 0922231	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral shoulder 
strain (claimed as shoulder subluxation).  



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2001 to 
February 2006, including service in an imminent danger pay 
area in Iraq from April 2003 to April 2004 and from March 
2005 to November 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims. 

As discussed below, in light of the recent decision in 
Clemons v. Shinseki, 23 Vet.App. 1 (2009), the Veteran's 
claim for service connection for PTSD has been 
recharacterized as a claim for service connection for an 
acquired psychiatric condition, as reflected on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In regard to his PTSD claim, the Veteran contends that he was 
diagnosed with this condition at the Murfreesboro, Tennessee, 
VA Medical Center, and is undergoing treatment there.  He 
also contends that he has this condition as a result of 
incidents witnessed during service.  In regard to his 
bilateral shoulder strain claim, the Veteran contends that he 
began having recurrent shoulder subluxation during his first 
tour of duty in Iraq and that this problem has been 
persistent since.  He has reported that he sought treatment 
upon his return from Iraq at the Womack Army Medical Center 
at Fort Bragg.

The Board acknowledges that the RO attempted to associate all 
of the Veteran's service treatment records in November 2006; 
however, these records still appear incomplete.  As such, 
further efforts to obtain a complete copy of the Veteran's 
service treatment records should be undertaken before the 
Board renders a decision in this case.  

In regard to his bilateral shoulder strain claim, the Board 
notes that the Veteran was afforded a VA orthopedic 
examination in December 2006, at which time the examiner 
diagnosed him with a bilateral shoulder strain and noted that 
this injury occurred during service.  Significantly, however, 
the claims file was not available for review at the time of 
the examination and the examiner did not provide an opinion 
as to the etiology of the Veteran's bilateral shoulder 
strain.  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also 38 
C.F.R. § 4.2 (2007) (stating that if the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

In regard to his PTSD claim, in his March 2008 substantive 
appeal the Veteran reported that, since his initial 
assessment, he was diagnosed with PTSD at the Murfreesboro, 
Tennessee, VA Medical Center, where he was currently 
undergoing treatment.  To date, no records from the 
Murfreesboro, Tennessee, VA Medical Center have been 
associated with the claims file.  Accordingly, a remand is 
necessary in order to obtain the Veteran's complete VA 
treatment records.  

Regardless of whether the Veteran has been diagnosed with 
PTSD, because he has been diagnosed with a mood disorder, not 
otherwise specified, and has described feelings of depression 
during VA treatment, an examination assessing whether he has 
a current psychiatric disorder that is related to service is 
necessary in the case.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

The Board points out that in order for PTSD to be service 
connected, the diagnosis must be based on a corroborated in-
service stressor.  In this case, the Veteran has not provided 
adequate information with which to attempt to corroborate his 
alleged in-service stressors.  See RO memorandum dated in 
September 2008.  In order to warrant an attempt at 
verification under M21-1MR, Part IV.ii.1.D.14.d., the Veteran 
must describe his stressors with sufficient detail, 
providing, at a minimum, a description of a stressor that can 
be documented, the location where the incident took place, 
the approximate 60 day period of the incident, and the unit 
of assignment at the time the stressful event occurred.  
Although the Veteran was requested to provide more specific 
information regarding his stressors in letters dated in 
November 2006 and August 2008, to date, he has not provided 
any information regarding his in-service stressors, and as 
such, it has been impossible to conduct any meaningful 
research to corroborate such events.  

As this claim is being remanded for the above reasons, the 
Veteran will be afforded another opportunity to provide the 
requisite information regarding his in-service stressors.  
However, the Board notes that the factual data required, 
(i.e., names, dates, and places), are straightforward facts 
and do not place an impossible or onerous task on the 
appellant.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The duty to assist is not a one-way street; if a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and/or any other 
indicated agency, and request copies of 
the Veteran's complete service treatment 
records, including all clinical records.  
The Board is particularly interested in 
records from 1) the Womack Army Hospital 
at Fort Bragg, 2) orthopedic treatment 
in September 2004 and November 2004, and 
3) physical therapy in October 2004, 
November 2004, and December 2004.  
  
2.  Make arrangements to obtain a 
complete copy of the Veteran's treatment 
records from the VA Medical Centers in 
1) Murfreesboro, Tennessee, dated since 
February 2006, 2) Nashville, Tennessee, 
dated since March 2008, and 3) 
Pittsburgh, Pennsylvania, dated since 
October 2007.  

3.  Contact the Veteran and request that 
he provide a specific and detailed 
statement describing his alleged in-
service stressors, including a 
description of each stressor, the 
location where the incident(s) took 
place, the approximate 60 day period of 
the incident, and the unit of assignment 
at the time the stressful event(s) 
occurred.  He should be informed that 
specific dates, locations, 
circumstances, and names of those 
involved in the reported incident(s) 
would prove helpful in attempting to 
verify his stressor(s). 

4.  Thereafter, the RO via the AMC 
should request that the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available 
information that might corroborate the 
Veteran's alleged in-service stressors.  

The JSRRC should be provided with copies 
of the Veteran's personnel records 
showing service dates, duties, and units 
of assignment, as well as a copy of any 
responses to the above development 
letter, a copy of his VA treatment 
records, and any additional relevant 
evidence associated with the claims 
folder as a result of this remand.

5.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
active service.   

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to 
the diagnosis, date of onset, and 
etiology of any other psychiatric 
disorder found to be present, i.e., mood 
disorder, depression, etc.   

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current 
psychiatric disorder had its onset 
during active service or is related to 
any in-service disease or injury.    

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

6.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any shoulder 
condition found to be present, i.e., 
subluxation, strain, etc.   

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current shoulder 
condition had its onset during active 
service or is related to any in-service 
disease, event, or injury.  In doing 
so, the examiner should acknowledge the 
Veteran's reports of a continuity of 
symptomatology since service.    

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

7.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

